IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHANDA A. GARNER,                       : No. 131 MAL 2017
                                        :
                  Respondent            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
             v.                         :
                                        :
                                        :
ROBERT L. BANKS, JR.,                   :
                                        :
                  Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of August, 2017, the Petition for Allowance of Appeal

is DENIED.